DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 01/26/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant originally submitted Claims 1-16 in the application. In the previous response, the Applicant amended Claims 1-2, 8, 10-11, and 14-16 and cancelled Claims 3-7 and 12-13. In the present response, the Applicant amended Claims 1, 11 and 15. Accordingly, Claims 1-2, 11 and 14-16 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 01/26/2022, with respect to rejection of Claim 1 under 35 U.S.C. § 103 have been fully considered, and are persuasive, therefore the rejections based on the prior Claims have been overcome. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Storaska (74,920) on 02/02/2022.
The application has been amended as follows:

Claim 1,	(Currently Amended): 
● In Claim 1, Lines 30-31, “a resin forming composition” is changed to read - - the resin forming composition - -.

Allowable Subject Matter
Claims 1-2, 11 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-2, 11 and 14-16, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “the supporting plate further includes a plate-shaped metal member disposed to be spaced apart from a lower side of the portion of the at least one bus bar buried in the supporting plate at an interval, wherein the metal member is disposed to be completely buried inside the supporting plate”. 

The closest art of record is believed to be that of Nakamura (US 2016/0234928 – hereafter “Nakamura”).
While Nakamura Figs 1-8 teach many of the limitations of Claim 1 as per final office action dated 10/26/2021, neither Nakamura, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claim 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835